 Case 1:18-cv-01066-MN Document 41 Filed 06/13/19 Page 1 of 3 PageID #: 474



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

WIREMED TECH LLC,
                                                    C.A. NO. 18-1066-MN
                      Plaintiff,
   v.
                                                    JURY TRIAL DEMANDED
ADOBE INC.,

                      Defendant.

                               STIPULATION OF DISMISSAL

        Plaintiff Wiremed Tech LLC and Defendant Adobe Inc., pursuant to FED. R. CIV. P.

41(a)(1)(A)(ii), hereby stipulate, subject to the approval and order of the Court, to the

dismissal of all claims asserted in this action without prejudice, and with each party to bear

its own costs, expenses, and attorneys’ fees.

June 13, 2019

STAMOULIS & WEINBLATT LLC                       RICHARDS, LAYTON & FINGER, P.A.

 /s/ Stamatios Stamoulis                        /s/ Kelly Farnan
Stamatios Stamoulis                             Kelly E. Farnan (#4395)
800 N West Street, Third Floor                  One Rodney Square
Wilmington, DE 19809                            920 North King Street
(302) 999-1540                                  Wilmington, DE 19801
stamoulis@swdelaw.com                           (302) 651-7700
                                                farnan@rlf.com
OF COUNSEL:
                                                OF COUNSEL:
David R. Bennett (Admitted pro hac vice)
Direction IP Law                                Sean M. Callagy
P.O. Box 14184                                  Rachael S. Shen
Chicago, IL 60614-0184                          ARNOLD & PORTER KAYE SCHOLER LLP
(312) 291-1667                                  Three Embarcadero Center
dbennett@directionip.com                        San Francisco, CA 94111-4024
                                                (415) 471-3100
Attorneys for Plaintiff Wiremed Tech LLC        Sean.Callagy@arnoldporter.com
                                                Rachael.Shen@arnoldporter.com

                                                Attorneys for Defendant Adobe Inc.



                                                1
 Case 1:18-cv-01066-MN Document 41 Filed 06/13/19 Page 2 of 3 PageID #: 475



SO ORDERED, this ___________ day of ________________, 2019.



                                     ____________________________________
                                     United States District Court Judge




                                        2
 Case 1:18-cv-01066-MN Document 41 Filed 06/13/19 Page 3 of 3 PageID #: 476



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 13, 2019, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                            /s/Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)




                                               3
